Exhibit 10.2

 

FIRST AMENDMENT TO WARRANT

 

This FIRST AMENDMENT TO WARRANT (this “Amendment”) is dated and effective as of
April 17, 2017 by and between General Moly, Inc., a Delaware corporation (the
“Company”), and Amer International Group Co., Ltd., a limited liability company
organized under the laws of the People’s Republic of China (the “Holder”).

 

RECITALS

 

WHEREAS, in connection with that certain Investment and Securities Purchase
Agreement dated as of April 17, 2015, as amended by Amendment No. 1 dated as of
November 2, 2015, by and between the Company and the Holder (the “Securities
Purchase Agreement”), the Company issued to the Holder a Warrant dated
November 24, 2015 (the “Warrant”), pursuant to which the Company granted to the
Holder the right to subscribe to and purchase certain shares of the Company’s
stock under the terms and subject to the conditions set forth therein; and

 

WHEREAS, the Company and the Holder desire to amend certain provisions of the
Warrant as more fully described herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and the Holder agree as follows:

 

I.  AMENDMENT TO WARRANT

 

The first paragraph of the Warrant is hereby amended and restated to read in its
entirety as follows:

 

“THIS CERTIFIES THAT, FOR VALUE RECEIVED AS OF NOVEMBER 24, 2015 (the “Issuance
Date”), Amer International Group Co., Ltd., a limited liability company
organized under the laws of the People’s Republic of China, or its registered
assign(s) (the “Holder”) is entitled to purchase from General Moly, Inc., a
Delaware corporation (the “Company”), subject to the terms and conditions set
forth in this Warrant (this “Warrant”), EIGHTY MILLION (80,000,000) duly
authorized, validly issued, fully paid and nonassessable shares of common stock
(“Common Stock”), of the Company, at any time commencing on the date the Company
first draws down funds under the Loan (the “Commencement Date”), and expiring at
5:00 p.m., Denver, Colorado time, on the earlier of (a) the sixty (60) month
anniversary of the Commencement Date or (b) the twenty-six (26) month
anniversary of the Investment and Securities Purchase Agreement dated as of
April 17, 2015, as amended by Amendment No. 1 dated as of November 2, 2015, by
and between the Company and the Holder (the “Securities Purchase Agreement”), if
the Loan Agreement has not been executed by such date (the “Expiration Time”).
The price for each share of Common Stock purchased hereunder (as may be adjusted
as set forth herein,

 

--------------------------------------------------------------------------------


 

collectively the “Warrant Shares”) is $0.50 per share until expiration of this
Warrant (as adjusted as set forth herein, the “Purchase Price”).”

 

II.  MISCELLANEOUS

 

(a)                                 Entire Agreement. The terms and conditions
of this Amendment shall be incorporated by reference in the Warrant as though
set forth in full in the Warrant. In the event of any inconsistency between the
provisions of this Amendment and any other provision of the Warrant, the terms
and provisions of this Amendment shall govern and control. Except to the extent
specifically amended or superseded by the terms of this Amendment, all of the
provisions of the Warrant shall remain in full force and effect to the extent in
effect on the date of this Amendment. The Warrant, as modified by this
Amendment, constitutes the complete agreement among the parties and supersedes
any prior written or oral agreements, writings, communications or understandings
of the parties with respect to the subject matter the Warrant.

 

(b)                                 Headings.  Section headings used in this
Amendment are for convenience of reference only, are not part of this Amendment,
and are not to be taken into consideration in interpreting this Amendment.

 

(c)                                  Recitals.  The recitals set forth at the
beginning of this Amendment are true and correct, and such recitals are
incorporated into and are a part of this Amendment.

 

(d)                                 Governing Law.  This Amendment and the
rights and obligations of the parties hereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to the conflict of laws principles thereof that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

 

(e)                                  Effect. Upon the effectiveness of this
Amendment, from and after the date of this Amendment, each reference in the
Warrant to “this Warrant,” “hereunder,” “hereof,” or words of like import shall
mean and be a reference to the Warrant as amended by this Amendment.

 

(f)                                   No Novation. Except as expressly provided
in Section I above, the execution, delivery, and effectiveness of this Amendment
shall not (a) limit, impair, constitute a waiver of, or otherwise affect any
right, power, or remedy of the Holder under the Warrant, (b) constitute a waiver
of any provision in the Warrant, or (c) alter, modify, amend, or in any way
affect any of the terms, conditions, obligations, covenants, or agreements
contained in the Warrant, all of which are ratified and affirmed in all respects
and shall continue in full force and effect.

 

(g)                                  Counterparts.  This Amendment may be
executed in counterparts and via facsimile or other similar electronic
transmission, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

[The balance of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Holder have each caused this Amendment
to be duly executed, manually or in facsimile, by the undersigned thereunto duly
authorized.

 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

By:

/s/ Bruce D. Hansen

 

Name:

Bruce D. Hansen

 

Title:

Chief Executive Officer

 

 

 

 

 

AMER INTERNATIONAL GROUP CO., LTD.

 

 

 

 

 

By:

/s/ Tong Zhang

 

Name:

Tong Zhang

 

Title:

 

[Signature Page to First Amendment to Warrant]

 

--------------------------------------------------------------------------------